DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Nonfinal Office Action is in response to the Request for Continued Examination filed 02/02/2022, in which:
Claims 1, 8 and 16 have been amended; and 
Claims 1-20 are currently pending and are considered herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites:
A system for managing compliance to healthcare protocols, the system comprising: a plurality of sensors configured to monitor an environment and generate a plurality of output signals; a plurality of microphones configured to monitor the environment and generate respective audio data; an analysis subsystem to receive the plurality of output signals from the plurality of sensors and the audio data from the plurality of microphones; an Al and machine learning subsystem to compare the plurality of output signals and the audio data with a dynamic database of healthcare protocols, the Al and machine learning subsystem configured to dynamically respond to the plurality of output signals; a rating system to determine a rating corresponding to a level of adherence to the dynamic database of healthcare protocols; and an alert system to generate an alert having an assigned priority level corresponding to the level of adherence to the healthcare protocol as determined by the Al and machine learning subsystem comparing the rating to a plurality of defined ratings, wherein the Al machine 

Independent claims 8 and 16 recite substantially similar limitations. The claims recite subject matter within a statutory category as a process (claims 16-20), and machine (claims 1-7 and 8-15), which recite steps of receiving a plurality of signals, comparing the signals to defined values, determining a rating corresponding to a level of adherence, and generating an alert with an assigned priority level.

These steps of comparing the signals to defined values, determining a rating corresponding to a level of adherence, and generating an alert, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the Al and machine learning subsystem language, comparing the plurality of output signals and the plurality of audio data with a dynamic database of healthcare protocols in the context of this claim encompasses a mental process of the user comparing a measured value to a pre-defined expected value. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, See MPEP 2106.05(f)); or add insignificant extra-solution activity to the abstract idea (such as recitation of a plurality of sensors configured to monitor an environment and generate a plurality of output signals amounts to mere data gathering, recitation of an analysis subsystem to receive the plurality of output signals from the plurality of sensors and the audio data from the plurality of microphones, and recitation of the alert having an assigned priority level amounts to selecting a particular data source or type of data to be manipulated, recitation of a plurality of microphones configured to monitor the environment and generate respective audio data amounts to insignificant application, See MPEP 2106.05(g)).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving the plurality of output signals from the plurality of sensors and the audio data from the plurality of microphones, e.g., Flook, MPEP 2106.05(d)(II)(ii)).

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as: claims 3 and 15, reciting particular aspects of identifying one or more objects or agents using an identifier; claims 7 and 14, reciting particular aspects of how comparing the outcome of an event or behavior to an expected outcome; and claim 14, reciting particular aspects of how determining an escalation pattern may be performed in the mind but for recitation of generic computer components).

Dependent claims also recite additional subject matter which amount to limitations consistent with the additional elements in the independent claim (such as: claim 2, reciting particular aspects of how an audio alert transmitted to speakers may be used to perform the mental process of alerting a person; claim 4, further defining the identifier used to perform the mental process of identifying an object or person; claims 5, 11-12, and 19, further defining the sensors used to perform the mental process of monitoring an environment, claims 6, 13, and 18, reciting particular aspects of how the Al and machine learning subsystem may be used to perform the mental process of providing updated data; claim 9, further defining the microphones used to generate the data that is analyzed using the abstract idea; and claims 10, 17, and 20, reciting 

The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as the generic function of generating an audio alert; using thermal tags, IR tags, facial/shape recognition, identity badges, or RFID for the purposes of identification; using generic thermal imaging cameras; using a generic computer to update a database; using a generic computer and Al/machine learning to analyze audio data; and using pre-existing security systems). The additional elements do not amount to significantly more than the judicial exception because they are claimed in a merely generic manner (e.g. at a high level of generality). See MPEP 2106.05(d)(II).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11, 13-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 A1) in view of Sundaram et al. (US 2020/0237291 A1).
Regarding claim 1, Johnson discloses a plurality of sensors configured to monitor an environment and generate a plurality of output signals (Johnson teaches using data from sensors to monitor an environment ([0042]); a plurality of microphones configured to monitor the environment and generate respective audio data (Johnson discloses using microphones to capture sound and speech data from the environment ([0065]); an analysis subsystem to receive the plurality of output signals from the plurality of sensors and the audio data from the plurality of microphones (Johnson discloses a system receives the plurality of signals from the sensors, including data captured by the microphones ([0065]); an Al and machine learning subsystem to compare the plurality of output signals and the audio data with a dynamic database of healthcare protocols, the Al and machine learning subsystem are configured to dynamically respond to the plurality of output signals (Johnson discloses using an artificial intelligence reasoning engine - equivalent to the Al and machine learning subsystem, [0105]) to compare monitored events (from the plurality of sensor outputs; [0102]) to established protocols ([0102]), and to respond to the output signals by performing an action such as sending a notification to a nurse ([0107]); and an alert system to generate an alert having an assigned priority level corresponding to the level of adherence to the healthcare protocol (Johnson discloses the system generates an alert corresponding to a person not following a 
Johnson may not specifically describe, but Sundaram teaches a rating system to determine a rating corresponding to a level of adherence to the dynamic database of healthcare protocols (Sundaram teaches determining a compliance score based on the degree to which an individual complies with prescribed instructions (equivalent to a protocol; [0011])). Sundaram further teaches generating an alert as determined by the Al and machine learning subsystem comparing the rating to a plurality of defined ratings (See Sundaram at least at Paras. [0011]-[0012], [0023]-[0024], [0114], [0120]). Sundaram further teaches wherein the Al machine learning subsystem infers events and behaviors using at least one of deep neural networks, convolutional neural networks, and recurrent neural networks (See id. at least at Paras. [0011]-[0012], [0120], [0189], [0198]-[0201]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the protocol compliance system of Johnson to calculate the compliance ratings of Sundaram with the motivation to improve patient adherence to an adaptive care plan, as recognized by Sundaram in [0039].

Regarding claim 2, Johnson and Sundaram teach the limitations of claim 1. Johnson further teaches the alert includes an audio alert transmitted to a plurality of speakers in the environment, wherein the audio alert dynamically responds to the plurality of output signals (Johnson teaches generating real-time audible notifications ([0045]).

Regarding claim 3, Johnson and Sundaram teach the limitations of claim 1. Johnson further teaches the analysis subsystem is configured to identify one or more objects and one or more agents in the environment using an identifier disposed on each of the one or more objects, and each of the one or more agents (Johnson teaches identifying objects such as equipment, as well as identifying care providers ([0009]) via computer vision in combination with telemetry, RFID, or audio analysis ([0042]).

Regarding claim 4, Johnson and Sundaram teach the limitations of claim 3. Johnson further teaches the identifier utilizes at least one of the following means: a thermal tag, an IR tag, facial recognition, identity badge, shape recognition, or an RFID (Johnson teaches using IR and RFID ([0065]).

Regarding claim 5, Johnson and Sundaram teach the limitations of claim 1. Johnson further teaches the plurality of sensors comprises one or more thermal imaging cameras (Johnson teaches using thermal sensors ([0055]) which can be location sensing infrared IR pulses ([0056]) that perform the functions of a thermal imaging camera).

Regarding claim 6, Johnson and Sundaram teach the limitations of claim 1. Johnson further teaches the Al and machine learning subsystem includes a dynamic configuration and learning module to provide updated data to the dynamic database of healthcare protocols (Johnson teaches the system employs the use of an ever-expanding universe of protocols (the database of healthcare protocols is continuously updated; [0061]).

Regarding claim 7, Johnson and Sundaram teach the limitations of claim 6. Sundaram further teaches the rating system compares an outcome of an event or behavior to an expected outcome of the dynamic database of healthcare protocols, wherein the outcome corresponds to an anomaly in an event or behavior (Sundaram teaches comparing the event rating to an expected threshold value for a protocol, where the event is considered anomalous if it exceeds the threshold value ([0009]). 

Regarding claim 8, Johnson teaches a plurality of sensors configured to monitor an environment having one or more agents and generate a plurality of output signals (Johnson teaches a system receives the plurality of signals from the sensors ([0065]) having one or more agents ([0061])); a plurality of microphones configured to monitor the environment (Johnson teaches using a plurality of microphones to detect sound and speech ([0065]); an analysis subsystem to receive the plurality of output signals from the plurality of sensors and the audio data from the plurality of microphones (Johnson teaches a system receives the plurality of signals from the sensors, including data captured by the microphones ([0065])); an Al and machine learning subsystem configured to receive and compare the plurality of output signals and the audio data with a dynamic database of healthcare protocols (Johnson teaches using an artificial intelligence reasoning engine (equivalent to the Al and machine learning subsystem; [0105]) to compare monitored events (from the plurality of sensor outputs; [0102]) to established protocols ([0102]), and to respond to the output signals by performing an action such as sending a notification to a nurse ([0107]); and an alert system to generate an alert having an assigned priority level corresponding to the level of adherence to the dynamic database of healthcare protocols, the alert system in operable communication with a plurality of speakers, and a plurality of devices in dynamic audible or visual communication with at least one of the one or more agents in the environment (Johnson teaches the system generates a real-time audible notification to a person in the environment (performing the functions of one or more speakers; [0045]) corresponding to a person not following a healthcare protocol ([0067]) depending on the level of adherence ([0154]), where the alert is assigned a severity level based on the level of adherence to the protocol ([0084]); 
Johnson may not specifically describe, but Sundaram teaches to monitor the environment and receive audio data from one or more agents (Sundaram teaches receiving verbal commands from a user ([0178]); to enforce the dynamic database of healthcare protocols via a rating system configured to generate a rating corresponding to a level of adherence to the dynamic database of healthcare protocols (Sundaram teaches determining a compliance score based on the degree to which an individual complies with prescribed instructions (equivalent to a protocol; [0011])). Sundaram further teaches generating alerts as determined by the Al and machine learning subsystem comparing the rating to a plurality of defined ratings See Sundaram at least at Paras. [0011]-[0012], [0023]-[0024], [0114], [0120]). Sundaram further teaches wherein the Al machine learning subsystem infers events and behaviors using at least one of deep neural networks, convolutional neural networks, and recurrent neural networks (See id. at least at Paras. [0011]-[0012], [0120], [0189], [0198]-[0201]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the protocol compliance system of Johnson to receive audible commands and enforce the dynamic database as in Sundaram with the motivation to assist in preparation for and recovery from medical procedures or chronic conditions, as recognized by Sundaram in ([0045]).

Regarding claim 9, Johnson and Sundaram teach the limitations of claim 8. Johnson further teaches the plurality of microphones is in communication with the Al and machine learning subsystem configured to analyze the audio data and generate a response corresponding to the audio data (Johnson teaches performing audio analysis and providing real-time alerts in response to the detection of protocol non-compliance ([0061]).

Regarding claim 11, Johnson and Sundaram teach the limitations of claim 8. Claim 11 recites substantially similar limitations as those already addressed in claim 5, and, as such, are rejected for similar reasons as given above.



Regarding claim 14, Johnson and Sundaram teach the limitations of claim 13. Johnson further discloses wherein the assigned priority level associated with the outcome determines an escalation pattern for the alert (the alert is assigned a severity level based on the level of adherence to the protocol ([0084]), which is used to determine if a sequence of actions may lead to detections of a possible breach in safety protocol (equivalent to determining an escalation pattern for the alert; [0153]). Johnson may not specifically describe, but Sundaram teaches the rating system compares an outcome of an event or behavior to an expected outcome of the dynamic database of healthcare protocols, wherein the outcome corresponds to an anomaly in an event or behavior, wherein the anomaly results in the generation of the alert via the alert system (Sundaram teaches comparing the event rating to an expected threshold value for a protocol, where the event is considered anomalous if it exceeds the threshold value ([0009]), and generating an alert if the rating exceeds a predefined threshold ([0012])).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the monitoring system of Johnson and Sundaram to compare the event rating to an expected threshold value as in Sundaram with the motivation to assist in preparation for and recovery from medical procedures or chronic conditions, as recognized by Sundaram in ([0045]).

Regarding claim 15, Johnson and Sundaram teach the limitations of claim 8. Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such, are rejected for similar reasons as given above.

Regarding claim 16, Johnson teaches receiving, via an Al and machine learning subsystem, a plurality of output signals each corresponding to an event, the output signals generated by a plurality of sensors and a plurality of microphones, the plurality of output signals corresponding to one or more agents in an environment (Johnson teaches using an artificial intelligence system ([0105]) to receive multiple sensor outputs (see [0065] for microphones) which correspond to the event that protocol X is violated by agent A ([0061]); generating a dynamic alert having an assigned priority level (Johnson teaches the system generates an alert corresponding to a person not following a healthcare protocol ([0067]), where the alert is assigned a severity level based on the level of adherence to the protocol ([0084])).
Johnson may not specifically describe, but Sundaram teaches determining, via a rating system in operable communication with the Al and machine learning subsystem, a rating for each of the plurality of output signals (Sundaram teaches determining a compliance score based on measurements (outputs) from individual sensors, such as a gyroscope or an accelerometer ([0011]);  comparing, via the Al and machine learning subsystem, the rating to a plurality of defined ratings for a reference event stored in a dynamic database of healthcare protocols (Sundaram teaches comparing the event rating to one or more ideal rating values for a protocol generating, via a dynamic alert system, a dynamic alert if the rating is an anomaly compared to the reference event (Sundaram teaches generating an alert if the rating exceeds a predefined threshold ([0012])). Sundaram further teaches wherein the Al machine learning subsystem infers events and behaviors using at least one of deep neural networks, convolutional neural networks, and recurrent neural networks (See Sundaram at least at Paras. [0011]-[0012], [0120], [0189], [0198]-[0201]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the protocol compliance system of Johnson to perform the compliance ratings calculations and analysis, and generate the alert of Sundaram with the motivation to improve patient adherence to an adaptive care plan, as recognized by Sundaram in [0039].

Regarding claim 18, Johnson and Sundaram teach the limitations of claim 16. Claim 18 recites substantially similar limitations as those already addressed in claims 6 and 13, and, as such, are rejected for similar reasons as given above.

Regarding claim 19, Johnson and Sundaram teach the limitations of claim 16. Claim 19 recites substantially similar limitations as those already addressed in claims 5 and 11, and, as such, are rejected for similar reasons as given above.

Claims 10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 A1) in view of Sundaram et al. (US 2020/0237291 A1), in further view of Stern (US 2020/0342966 A1).
Regarding claim 10, Johnson and Sundaram teach the limitations of claim 8. Johnson and Sundaram may not specifically describe, but Stern teaches the alert system is in operable communication with one or more pre-existing security systems in the environment (Stern teaches the system is connected over a network to loT devices such as security cameras and doorbells with real-time video cameras (examiner interprets these elements to be equivalent to pre-existing security systems in the environment; [0120)). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the protocol compliance monitoring system of Johnson and Sundaram to process or generate alerts using the pre-existing security systems of Stern with the motivation to improve efficiency, accuracy and economic benefit of the system in addition to reduced human intervention, as recognized by Stern in [0114].

Regarding claim 17, Johnson and Sundaram teach the limitations of claim 16. Claim 17 recites substantially similar limitations as those already addressed in claim 10, and, as such, are rejected for similar reasons as given above.

Regarding claim 20, Johnson and Sundaram teach the limitations of claim 16. Johnson and Sundaram may not explicitly describe, but Stern teaches pre-existing sensors in the environment are in communication with the Al and machine learning subsystem (Stern teaches the system is connected over a network to loT devices such as security cameras and doorbells with real-time video cameras (examiner interprets these elements to be equivalent to pre-existing security systems in the environment; [0120)). 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the protocol compliance monitoring system of Johnson and Sundaram to gather and generate data using the pre-existing sensors of Stern with the motivation to improve efficiency, accuracy and economic benefit of the system in addition to reduced human intervention, as recognized by Stern in [0114].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2012/0154582 A1) in view of Sundaram et al. (US 2020/0237291 A1), in further view of Kapoustin et al. (US 2020/0137357 A1).
Regarding claim 12, Johnson and Sundaram teach the limitations of claim 11. Johnson and Sundaram may not specifically describe, but Kapoustin teaches the thermal imaging cameras transmit an event stream comprising secure thermal imaging data, wherein the secure thermal imaging data is filtered by at least one parameter (Kapoustin teaches an infrared camera to perform thermal imaging, where the camera determines a body temperature of 38 degrees Celsius or greater (equivalent to filtering by a parameter), and streaming the video to a cloud system ([0056])).



Response to Arguments
	Applicant’s remarks filed February 2, 2022 have been fully considered, but they are not persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the amended claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer technology when looking at the claims as a whole. In addition, merely pointing out or expanding the grouping into which the previously-identified abstract idea falls does not change the basic thrust of the rejection. 
In the pending application, there doesn’t appear to be any demonstrable improvement in technology per se. Rather, it appears the general purpose technology is merely being leveraged as a tool to link the process to a technological environment to create a rating system determining compliance with certain healthcare protocols (a business/thought process engaged by a medical professional and her patient). Additionally, there is nothing in the current claim language that the Examiner finds to be novel, nonobvious or unconventional. While subject matter eligibility and novelty/obviousness are separate analyses, the instant claims do not appear to be doing anything different than what is already being used in the prior art, not advancing 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h).
In addition, the claim limitations, under the broadest reasonable interpretation, recite an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access information in a healthcare setting and determine the degree to which or whether healthcare protocols are adhered to. This is a method of managing interactions between people. The additional element of utilizing machine learning and various neural networks also amounts to no more than mere instructions to apply the exception using a generic computer component. The mere nominal recitation of a generic server, memory and processor, and generic computer devices does not take the claims out of the method of organizing human interactions grouping. The limitations seem to monopolize 
Applicant’s arguments pertaining to prior art rejections are not persuasive. The amended claims have been addressed with regard to the 35 U.S.C. 103 rejection discussed above. The arguments pertaining to the prior art references and new amendment at pages 8-9 have been rendered moot in light of at least Sundaram (See Sundaram at least at Paras. [0011]-[0012], [0120], [0189], [0198]-[0201]). As such, it is submitted that the cited prior art, including those identified by Applicant, teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686